PER CURIAM.
Appellant seeks modification of a judgment of conviction and sentence to 15 years in the State Prison for commission of the offense of manslaughter to which he pleaded guilty.
It is contended that the circumstances reflected by the record justify the conclusion that the sentence was excessive and constituted cruel and unusual punishment within the prohibitions of Section 8 of the Declaration of Rights of the Constitution of Florida, F.S.A. and amendment Article VIII of the Constitution of the United States.
The position of the appellant is adequately disposed of by the decisions of this court in Walker v. State, Fla.1950, 44 So.2d 814; and La Barbera v. State, Fla. 1953, 63 So.2d 654. There is nothing appearing in the record before us that would justify any recession from the decisions cited. The. matters and things set out in the record and briefs may be appropriate for consideration by the Pardon Board, but they do not justify the intervention of this court.
On the basis of the authorities cited, the judgment appealed from is
Affirmed.
DREW, ■ C. J., and TERRELL, HOB-SON and THORNAL, JJ., concur.